Citation Nr: 1604061	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches including migraine variants.  

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.  

4.  Entitlement to a rating in excess of 10 percent for right ankle strain.  

5.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.  

6.  Entitlement to a compensable rating for residuals of a right little finger fracture with a mild flexion deformity and degenerative joint disease.  

7.  Entitlement to a compensable rating for an ingrown toenail of the left great toe.  

8.  Entitlement to a compensable rating for hearing loss of the left ear.  

9.  Entitlement to a compensable rating for allergic rhinitis.  

10.  Entitlement to a compensable rating for erectile dysfunction.  

11.  Entitlement to a compensable rating for dyshidrotic eczema with herpes simples II and onychomycosis.  


REPRESENTATION

Appellant represented by:	 Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 2011, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in March and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

Following issuance of the statement of the case in April 2013, additional VA treatment records recorded subsequent to October 2012 were in October 2015 made a part of the Veteran's electronic claims folder.  However, other than references to hearing loss in health problem lists and an audiology consultation arranged by the Veteran to document his use of a hearing aid, his use of which was set forth by him in prior statements as having originated in service, the issue on appeal is not addressed in any material way so as to warrant obtaining a waiver from the Veteran for their initial consideration by the RO.  The Board notes, as well, that use of a hearing aid is not contemplated in evaluating auditory acuity under 38 C.F.R. § 4.87.  

All of the issues on appeal other than entitlement to a compensable rating for hearing loss of the left ear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss of the left ear is productive of not more than a level I hearing impairment and there is not shown to be an exceptional hearing impairment involving his left ear. 

2.  The schedular criteria for evaluation of the Veteran's hearing loss of the left ear encompass all pertinent complaints or findings and are otherwise adequate for their evaluation. 


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  Of record are service treatment records, as well as examination and treatment records compiled by VA and non-VA sources following the Veteran's separation from service and the Veteran's own statements.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the retrieval of pertinent records has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The record indicates that the Veteran has been afforded two VA audiological examinations in order to assess the nature, etiology, and/or severity of the disorder in question, be they related to claims for service connection or a higher rating.  The electronic claims folder was not made available to either VA examiner, although some treatment records were available and reviewed, but the absence of the claims folder, alone, does not render the VA examination inadequate.  Notice is taken that the schedular rating to be assigned in this instance is obtained through objective testing of one's auditory acuity through a designated process and in this case, both VA examiners conducted evaluations in accordance with the governing criteria, findings from which are found to be adequate for the fair and equitable rating of the disability at issue.  The Veteran argues that VA has not determined the etiology of his hearing loss and that a service separation examination was accomplished only through use of a whisper test, but given that service connection has already been established, the only question now before the Board is the severity of the hearing loss and that has been evaluated through the established protocols.  For these reasons, remand for an additional VA examination or opinion is not deemed necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing laws and regulations. 

Claim for Initial Compensable Rating for Hearing Loss, Left Ear

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The record reflects that service connection for hearing loss of the left ear was established by RO action in March 2012, at which time a 0 percent rating was assigned under DC 6100 from September 2011. 

Applicable legal criteria by which the Board is bound call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  38 C.F.R. § 4.85. Such results are then charted at 38 C.F.R. § 4.85, Tables VI and VII to ascertain the level of hearing impairment. 

Under 38 C.F.R. § 4.86(a), for evaluation of certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85, if pure tone thresholds at each of the four frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 

In order to establish entitlement to a compensable evaluation for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability for unilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.87, DC 6100.  

VA audiometric testing conducted in May 2011 and March 2013 disclosed not more than level I hearing for the service-connected left ear and presumed level I hearing for the nonservice-connected right ear, without a showing of an exceptional hearing impairment.  The combination of level I hearing impairment in each ear warrants not more than a 0 percent rating under DC 6100 and there is not otherwise shown to be symptoms or manifestations involving the Veteran's left ear hearing loss beyond the scope of the schedular criteria, such as might warrant the assignment of an extraschedular evaluation.  The Board takes note of the fact that the Veteran references his use of a hearing aid since being on active duty for the purpose of noting the severity of his hearing loss.  However, testing of his left ear hearing without the benefit of a hearing aid has shown not more than a level I impairment of his left ear and it is a reasonable inference that by use of a hearing aid some benefit is derived in the form of an improvement in his auditory acuity.  On that basis, there is no plausible basis for the assignment of an initial compensable rating for hearing loss of the left ear from September 2011 to the present, and the appeal must be denied.  Fenderson, supra.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hearing loss.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's hearing loss is contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's hearing loss that would render the schedular criteria inadequate.  The Board has considered the functional impact of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447(2007).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1)  is not warranted in this case. Thun v. Peake, 22 Vet. App. 111(2008). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial compensable rating for hearing loss of the left ear is denied.  


REMAND

Further development of the evidence is deemed advisable on the basis of the Veteran's assertions of a recent worsening of his service-connected disabilities or the inadequate evaluation of his service-connected disorders on the part of VA.  He allegations that he has been prejudiced by the absence of full and complete evaluations of his service-connected disorders and that, in effect, further development is needed to permit appropriate examinations to be undertaken.  Notwithstanding the conduct of one or more VA examinations dating to 2011 and 2013 as to the disabilities in question, which were conducted without the benefit of a review of the electronic claims folder, but with a review of computerized medical data (VistA Imaging or Computerized Patient Record System or CPRS), the Board accepts the Veteran's assertions and accedes to his request for further examinations.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.  

2.  Thereafter, afford the Veteran VA medical examinations in order to ascertain the nature and severity of his service-connected migraine headaches including migraine variants, degenerative joint disease of the right knee, degenerative joint disease of the left knee, right ankle strain, bilateral pes planus with plantar fasciitis, residuals of a right little finger fracture with mild flexion deformity and degenerative joint disease, an ingrown toenail of the left great toe, allergic rhinitis, erectile dysfunction, and dyshidrotic eczema with herpes simples II and onychomycosis.  Provide the Veteran's electronic claims folder to each VA examiner for his or her review.  Such examinations should encompass a review of the Veteran's history and current complaints, as well as comprehensive clinical evaluations and any tests deemed necessary.  The VA examiners are requested to delineate all symptomatology associated with each disability at issue.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

3.  Lastly, readjudicate the issues on appeal and if any benefit sought is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


